UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                            MEMORANDUM & ORDER
                                                            98-CR-llOl (ILG)


FELIX SATER,

                       Defendant.
                                                X

GLASSER,Senior United States District Judge:

         Capitalized terms used herein have the meanings ascribed to them in the Court's

Memorandum & Order of July 22, 2019(EOF No. 289)(the "July Order").

         In the July Order, the Court(1) ordered that the 5K Letter and ML Letter be docketed

and unsealed with redactions indicated in the Sealed Statement of Reasons and (2)stayed the

docketing and unsealing of the 5K Letter and ML Letter for 30 days so that the United States

may file a notice of appeal.(See July Order at 10). No such appeal has been filed.

         Accordingly, the 5K Letter and ML Letter shall be unsealed and docketed with the

redactions set forth in the Sealed Statement of Reasons.

         SO ORDERED.

Dated:          Brooklyn, New York
                August 22,2019
                                                    /s
                                                     I. Leo Glasser                        U.S.D.J.
